DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipate by United States Patent 10,798,634 (Kang, et al).
Kang, et al discloses a wireless communication method comprising receiving, by a network device (figure 4, #H2), a state update message from a first terminal device (f, #H5 or H6) wherein the state update message is used for requesting the network device (#H2) to update link state information of a link between the first terminal device (#H5) and a second terminal device (#H9), the second terminal device (#H9) communicating with the network device (#H2) through the first terminal device (#H5 or H6), note paragraph 14, “The method includes causing each portal node to broadcast an announcement of its identity as a portal node to all of the wireless nodes, each wireless node acting in response to this broadcast to elect one of the portal nodes as its root portal node and to identify a unicast path back to its elected portal node, causing each wireless node to send a link-state register message to its elected root portal node, each portal node acting in response to the receipt of a link-state register message to aggregate these messages into one link-state-update packet and to broadcast the link-state-update packet to each of the wireless nodes, each wireless node storing the received link-state-update packets in a link-state database at the node.”

    PNG
    media_image1.png
    638
    486
    media_image1.png
    Greyscale




We call this the aggregated message the link-state-update message (as illustrated by the bold arrows pointing from H1, H4 and H5). The link-state-update message will share the same increasing sequence number, so it can prevent broadcasting loops and ensure that the receiving node will be the only one to take the latest message. Step-3: Every node in the network will receive the link-state-update message, so that each node will then have a synchronized link-state database.”

    PNG
    media_image2.png
    525
    806
    media_image2.png
    Greyscale

Also note claim 9 and 19.

Regarding claim 12, this is the apparatus version of the method claims since it does the same functions as the method and is rejected for the same reason above. Note claim 8 of Kang, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Allowable Subject Matter
Claims 2-6, 8-11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or make obvious the claimed sending, by the network device, a response message for the state update message to the first terminal device and sending, by the network device according to the response message, a paging message of the second terminal device at a paging occasion of the first terminal device, or sending the paging message of the second terminal device at a paging occasion of the second terminal device.  In combination with receiving, by a network device, a state update message from a first terminal device.  The state update message is used for requesting the network device to update link state information of a link between the first terminal device and a second .

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645